DETAILED ACTION
This action is in response to applicant’s amendment filed on 04 February 2022.  Claims 1, 5-6, 10-13, 17-18, and 21-31 are now pending in the present application and claims 2-4, 7-9, 14-16, and 19-20 are canceled.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2022 has been entered.
 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 10-13, 17-18, and 21-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al. (hereinafter Son) (US 10,687,281 B2).
Regarding claims 1, 12, and 18, Son discloses a device, the device comprising storage coupled to processing circuitry, the processing circuitry configured to:
determine a non-continuous resource allocation for in a 80 MHz bandwidth { (see col. 28, lines 45-52; col. 34, lines 51-61; Figs. 1, 20-23, & 26), where the system has non-contiguous channel allocation }, 
wherein the non-continuous resource unit allocation comprises a first resource unit allocated to the station device, the first resource unit being in the 80 MHz bandwidth and comprising a second resource unit in the 80 MHz bandwidth and a third resource unit in the 80 MHz bandwidth, the second resource unit having a different number of tones than the third resource unit and bandwidth { (see col. 28, lines 45-52; col. 34, lines 51-61; col. 29, lines 48-57; Figs. 1, 20-23, & 26), where the system has non-contiguous channel allocation };
generate a high efficiency wireless frame comprising an indication of the non-continuous resource allocation { (see col. 34, lines 51-61,27-3; Figs. 1 & 26), where  the system uses HE-SIG-A/B }; and

Regarding claims 5 and 17, Son discloses the device of claim 1, wherein the first resource unit and the second resource unit are non-adjacent resource units in the 80 MHz bandwidth { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26) }.
Regarding claims 6, Son discloses the device of claim 1, wherein the indication of the non-continuous resource unit allocation is included in a high efficiency signal-B (HE-SIG-B) field of the high efficiency wireless frame, and wherein the HE-SIG-B field comprises multiple user information fields addressed to a first device of the one or more devices { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26) }.
Regarding claims 10, Son discloses the device of claim 1, further comprising a transceiver configured to transmit and receive wireless signals, wherein the wireless signals comprise the high efficiency wireless frame { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26) }.
Regarding claims 11, Son discloses the device of claim 10, further comprising an antenna coupled to the transceiver { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26) }.
Regarding claims 21, 26, Son discloses the device of claim 1, wherein the second resource unit has 242 tones { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; col. 35, lines 26-29; Figs. 1, 12a-b & 26-27) }.
Regarding claims 22 and 27, Son discloses the device of claim 1, wherein the third resource unit has 484 tones { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; col. 35, lines 26-29; Figs. 1, 12a-b & 26-27) }.
claims 23 and 28, Son discloses the device of claim 1, wherein a fourth resource unit is between the second resource unit and the third resource unit and has 242 tones { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; col. 35, lines 26-29; Figs. 1, 12a-b & 26-27) }.
Regarding claims 24 and 29, Son discloses the device of claim 23, wherein the non-continuous resource unit allocation indicates that the fourth resource unit is not allocated to any station device { (see col. 35, lines 23-29; col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26-27) }.
Regarding claims 25 and 30, Son discloses the device of claim 23, wherein the non-continuous resource unit allocation indicates that the fourth resource unit is punctured { (see col. 4, lines 10-24; col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26-27) }.
Regarding claim 31, the claim is rejected for the same reasons as set forth in claims 21 and 22.






Response to Arguments
 	Applicant's arguments with respect to claims 1, 5-6, 10-13, 17-18, and 21-31 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
11 March 2022